     8:20-cv-04115-BHH             Date Filed 12/01/20     Entry Number 6-10      Page 1 of 1




                                  UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF SOUTH CAROLINA
                                      GREENWOOD DIVISION

 DOUGLAS TURNER,                                )   Civil Action No.: 8:20-cv-04115-BHH
                                                )
                                                )
                           Plaintiff,           )
                                                )
    v.                                          )
                                                )         CERTIFICATE OF SERVICE
                                                )
 NEXSTAR BROADCASTING, INC.,                    )
 NEXSTAR MEDIA GROUP, INC., and                 )
 JOHN/JANE DOE,                                 )
                           Defendants.          )


         This is to certify that I have this day served a copy of the Motion to Dismiss by

Defendants Nexstar Broadcasting, Inc. and Nexstar Media Group, Inc. and Memorandum

of Law in Support of Motion to Dismiss by Defendants Nexstar Broadcasting, Inc. and

Nexstar Media Group, Inc. (including Exhibits 1-8) upon counsel for all other parties by

depositing the same in the U.S. Mail, in an envelope with sufficient postage affixed and by

electronic mail, addressed as follows:

         David R. Price, Jr., Esq.
         Samuel B. Tooker, Esq.
         DAVID R. PRICE, JR., P.A.
         318 West Stone Avenue
         Post Office Box 2446
         Greenville, South Carolina 29602-2446
         David@GreenvilleLegal.com
         Sam@GreenvilleLegal.com
         Attorneys for the Plaintiff


                                                         s/Edward Fenno
                                                         Edward Fenno
         December 1, 2020
         Mt. Pleasant, South Carolina



         FL/LI/NEX001-3/1011
